DETAILED ACTION
	In Restriction Reply filed on 05/10/2022, claims 1-15 are pending. Claims 1-8 are withdrawn based on the restriction requirement. Claims 9-15 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group I, claims 1-8, drawn to a liquid precursor, classified in C08F220/18.
Group II, claims 9-15, drawn to a method, classified in B33Y10/00.
Applicant’s election without traverse of Group II in the reply filed on 05/10/2022 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/10/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2020, 03/10/2020, 01/20/2021, 03/25/2022, and 05/26/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The use of the terms:
Page 7, line 21, the phrase “using a Connex 500 printer from Stratasys” should read as “using a Connex 500™ printer from Stratasys™”
Page 9, line 30, the phrase “the backing layer is PORON 4701-30” should read as “PORON™ 4701-30”.
Page 9, line 31, the phrase “of SUBA-IV” should read as “of SUBA-IV™”.
which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 9 is objected to because of the following informalities: the phrase “the precursor material;” should read as “the liquid precursor material”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 recites the limitation “wherein the liquid precursor material… and optionally one or more of a photoinitiator, photosensitizer, and/or oxygen scavenger” does not further limit the subject matter since the optionally limitation is not a limitation that is required by the claimed subject matter. Thus, the claim fails to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0120416(“Chockalingam et al” hereinafter “Chockalingam) and US2018/0244831 (“Hirata et al” hereinafter Hirata).
Regarding Claim 9, Chockalingam teaches a method of fabricating a polishing layer of a polishing pad (abstract), comprising: 
successively depositing a plurality of sublayers of a polishing layer with a 3D printer ([0011], depositing a plurality of composite layers with a 3D printer to reach a target thickness), each sublayer of the plurality of sublayers layers deposited by ejecting a liquid precursor material from a nozzle (Figure 4A, droplet ejecting printer 406 includes one or more print heads 408 having one or more nozzles, nozzles 409-412, for dispensing liquid precursors [0095]), wherein the precursor material (Figure 4A, ink composition 459) includes a meth(acrylate) functional oligomer (Figure 4A, first precursor 456 comprise an oligomer, such as multifunctional oligomer [0112] like urethane (meth)acrylate oligomer [0133]), a reactive diluent (Figure 4A, diluent 458 comprises a reactive diluent [0112]), a meth(acrylamide) monomer (Figure 4A, second precursor 457 comprises a multifunctional monomer such as methacrylamide [0146]), a N-vinyl containing monomer (Figure 4A, second precursor 457 comprises a multifunctional monomer such as N-vinylpyrrolidone [0146]), and 
curing the precursor material to solidify the precursor material to form a solidified polishing layer material of the sublayer ([0011], UV curing the plurality of composite layers to form a composite pad body). Chockalingam fails to explicitly teach the precursor material can includes both meth(acrylamide) monomer and N-vinyl containing monomer simultaneously.
However, Hirata teaches a N-vinyl containing monomer could be used in combination with meth(acrylamide) monomer ([0041]). 
Chockalingam and Hirata are considered analogous to the claimed invention because both are in the same field of using a (meth)acrylamide-based urethane oligomer to generate a polishing pad. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify the meth(acrylamide) monomer and N-vinyl containing monomer as disclosed by Chockalingam can be used in combination as taught by Hirata to increase the adhesion property, moisture resistance, surface curing properties, and also a low shrinkage property and high transparency of the finished product ([0015]).
Regarding Claim 12, the combination of Chockalingam and Hirata teaches the method of claim 9, wherein the reactive diluent comprises a meth(acrylate) monomer (Chockalingam, reactive diluent might be a monomer [0112] such as tetrahydrofurfuryl methacrylate [0140]).
Regarding Claim 13, the combination of Chockalingam and Hirata teaches the method of claim 9. wherein the N-vinyl containing monomer comprises N,N dimethylacrylamide, N,N diethylacrylamide and/or N-vinyl pyrrolidone (Chockalingam, Figure 4A, second precursor 457 comprises a multifunctional monomer such as N-vinylpyrrolidone [0146]). 
Regarding Claim 14, the combination of Chockalingam and Hirata teaches the method of claim 9, wherein the oligomer provides 20-30% of the liquid precursor (Chockalingam, [0137], the one or more oligomer components may comprise at least 20wt%, 25wt% or 40wt% based on the total weight of the ink composition). 
Regarding Claim 15, the combination of Chockalingam and Hirata teaches the method of claim 9, wherein the liquid precursor material (Chockalingam, Figure 4A, ink composition 459) consists of the meth(acrylate) functional oligomer (Figure 4A, first precursor 456 comprise an oligomer, such as multifunctional oligomer [0112] like urethane (meth)acrylate oligomer [0133]), the reactive diluent (Figure 4A, diluent 458 comprises a reactive diluent [0112]), the meth(acrylamide) monomer (Figure 4A, second precursor 457 comprises a multifunctional monomer such as methacrylamide [0146]), and the N-vinyl containing monomer (Figure 4A, second precursor 457 comprises a multifunctional monomer such as N-vinylpyrrolidone [0146]), and optionally one or more of a photoinitiator (Figure 4A, diluent 458 can comprises a reactive diluent and photo-initiator [0112]), photosensitizer, and/or oxygen scavenger.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0120416(“Chockalingam et al” hereinafter “Chockalingam) and US2018/0244831 (“Hirata et al” hereinafter Hirata) as applied to claim 9 above, and further in view of US2016/0107288 (“Orilall et al” hereinafter Orilall).
Regarding Claim 10, the combination of Chockalingam and Hirata teaches the method of claim 9, but the combination fails to explicitly teach wherein a thickness of each sublayer of the plurality of sublayers is less than 50% of a total thickness of the polishing layer.
However, Orilall teaches a thickness of each sublayer of the plurality of sublayers is less than 50% of a total thickness of the polishing layer ([0022], a thickness of each layer of the plurality of layers may be less than 50% of a total thickness of the polishing layer).
Chockalingam, Hirata, and Orilall are considered analogous to the claimed invention because both are in the same field of using a (meth)acrylamide-based urethane oligomer to generate a polishing pad. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the method as taught by the modified Chockalingam to incorporated a thickness of each sublayer of the plurality of sublayers as less than 50% of the total thickness of the polishing layer as taught by Orilall to provide the polishing pad with a useful service life ([0028]). 
Regarding Claim 11, the modified Chockalingam teaches the method of claim 10, wherein a thickness of each sublayer of the plurality of sublayers is less than 1% of a total thickness of the polishing layer (Orilall, [0022], a thickness of each layer of the plurality of layers may be less than 1% of a total thickness of the polishing layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the method as taught by the modified Chockalingam to incorporated a thickness of each sublayer of the plurality of sublayers as less than 1% of the total thickness of the polishing layer as taught by Orilall to provide the polishing pad with a useful service life ([0028]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754


/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754